Hall, J.
The action of the trial court in rendering judgment upon the agreed statement of facts in favor of defendant was based, clearly, upon the idea that the city of St. Joseph had exhausted her power to order the *643street in question to be macadamized at the cost of the adjacent lots by once having had such street macadamized. The court’s action can be supported upon ho other idea. The idea is erroneous. “The power to compel property owners to pave generally extends to the compelling them to re-pave when required by the municipal authorities.” Farrar v. St. Louis, 80 Mo. 392. The power is a continuing power and is not exhausted by being once exercised.
The court should have rendered judgment in favor ©f plaintiff in accordance with the prayer of his petition.
The judgment is reversed and the cause remanded with direction to render such judgment.
All ooncur.